Citation Nr: 1647396	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the Army National Guard from June 1977 to September 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from October 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Waco, Texas.  A transcript of that proceeding is of record.  Subsequently, the Veteran was notified in July 2013 that the VLJ who conducted the April 2012 hearing was no longer employed by the Board, and he was provided with an opportunity to request a new hearing.  The Veteran did not reply or request that a new hearing be scheduled.  Regardless, the VLJ who conducted the April 2012 hearing returned to the Board and will be the VLJ issuing this decision.  

In November 2012 and August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran was previously represented by Disabled American Veterans (as reflected in a January 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative) during the appeal.  However in May 2016, prior to the return of the appeal to the Board, the Veteran appointed Texas Veterans Commission as his representative.


FINDING OF FACT

Hepatitis C did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By a letter dated in June 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  There has been no argument that the notice was insufficient.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), private treatment records, VA medical opinion, and statements from the Veteran and his representative.  The Board is not aware of, and the Veteran and his representative have not suggested the existence of, any additional available, pertinent evidence.

In addition, pursuant to the Board's August 2015 remand, the Veteran was afforded a VA medical opinion in September 2015.  The Board finds that the September 2015 medical opinion, along with the other lay and medical evidence of record, sufficiently allow the Board to make a well-informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's representative has indicated that the Veteran is currently incarcerated and that the claim should be remanded to obtain a VA examination.  To the extent that the Veteran's representative asserts that VA must provide incarcerated claimants with a medical examination rather than a medical opinion, although incarcerated veterans are "entitled to the same care and consideration given to their fellow veterans" (Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), as previously mentioned, the duty to assist requires VA to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements, to include substantial compliance with the Board's August 2015 remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board also finds that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection will also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

The term "active service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA.

In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to service connection for hepatitis C in particular, a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The Fast Letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson, supra.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that he currently has hepatitis C as a result of his active service.  Specifically, he contends that his hepatitis C is the result of jet or air gun inoculations that he received during basic training.  See April 2012 Board Hearing Transcript (Transcript), pp. 5-7.

Turning to the evidence of record, the STRs reflect that the Veteran was given inoculations during his active service.  However, they also demonstrate no complaints, treatment, and/or diagnosis of hepatitis C, let alone any liver problems.  In an August 1977 separation medical history report, the Veteran denied having or ever having jaundice or hepatitis, and the examiner noted that the Veteran had no current problems.  In an August 1977 separation examination report, the Veteran was clinically evaluated as normal as to all body systems.

In an October 1998 correctional institution medical history report, the Veteran admitted to a personal history of non-intravenous and intravenous drug abuse as well as unprotected sex with multiple partners.  Also, in an October 1998 correctional institution screening report, the Veteran denied ever being treated for hepatitis.

In a January 2005 correctional institution health status update, the Veteran's only noted current/chronic health problem was hypertension.  In a February 2005 correctional institution medical history report, the Veteran denied a personal history of hepatitis or liver disease.  Also, he admitted to a personal history of unprotected sex with multiple partners, but denied a personal history of non-intravenous and intravenous drug abuse.  A February 2005 correctional institution lab report revealed that the Veteran tested positive for hepatitis C antibodies.  At a February 2005 correctional institution examination, the Veteran was diagnosed with hepatitis C.

In September 2015, the Veteran was afforded a VA medical opinion.  The physician who provided the medical opinion indicated that the Veteran's claims file was reviewed.  The physician opined that the Veteran's hepatitis C was not related to service, but rather was much more likely due to his intravenous drug abuse and unprotected sex with multiple partners.  The physician considered the potential risks of contracting disease from military inoculations with an air or jet gun, but reasoned that the latter risk factors (i.e., intravenous drug abuse and unprotected sex with multiple partners) have been shown in medical literature to have the highest risk for contracting hepatitis C, along with contaminated blood transfusions.

At the outset, the Board finds the above evidence is sufficient to show a current disability and an in-service incurrence of an event for direct service connection.  In particular, the February 2005 correctional institution examination report establishes that the Veteran has hepatitis C.  In addition, the Veteran's in-service inoculations are documented in the STRs, thereby establishing that such incidents occurred in service.  Therefore, the question is one of nexus.  See Shedden, supra.

Relevant to the issue of nexus, the medical evidence of record shows that the Veteran's hepatitis C is not likely due to his active service.  In this regard, the STRs do not show that the Veteran contracted hepatitis C during his period of active service.  Moreover, the only probative medical opinion on this question, that of the physician who provided the September 2015 VA opinion, concluded that there was no such nexus.  Instead, the physician concluded that the cause of the Veteran's hepatitis C was much more likely due to intravenous drug abuse and unprotected sex with multiple partners.  The September 2015 VA opinion is entitled to significant probative weight because the physician explained the reasons for his conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

There is no contrary medical opinion or medical evidence in the record.  The Veteran has not produced a medical opinion to refute the conclusions set forth in the September 2015 VA medical opinion concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his claim for hepatitis C.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

Although, since the filing of his claim in May 2006, the Veteran has asserted that he was first diagnosed with hepatitis C in the 1980's or the early 1990's (see October 2006 Statement in Support of Claim, December 2006 Statement in Support of Claim, Transcript at pp. 5-6), thereby indicating that his identified hepatitis C risk factors (i.e., non-intravenous and intravenous drug abuse as well as unprotected sex with multiple partners) post-dated his hepatitis C, the Board finds that the Veteran's current contentions both generally and specifically concerning the timing of the diagnosis of his hepatitis C and related risk factors to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In this regard, the Veteran denied a personal history of and past treatment for hepatitis C in a February 2005 correctional institution medical history report and an October 1998 correctional institution screening report. 

While VA Fast Letter 04-13 acknowledges that it is not biologically implausible that hepatitis C can be transmitted by air or jet gun inoculations, there are no known cases where it occurred, and there is no specific medical evidence indicating that this is the cause of the Veteran's hepatitis C.  Thus, the Veteran's contentions are the only evidence in this case supporting his theory that the current hepatitis C was caused by in-service air or jet gun inoculations.  The Board has considered the contentions of the Veteran.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder), Barr, 21 Vet. App. at 308-9, and Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet), with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Nonetheless, the Board finds the specific, reasoned negative nexus opinion of the physician who provided the September 2015 VA opinion, who is a medical expert, to be of greater probative weight than the Veteran's more general lay assertions on this question.

Accordingly, the Board finds that the Veteran is not entitled to service connection for hepatitis C, as the preponderance of the evidence is against a finding that his current hepatitis C had its onset during active service or is otherwise related to active service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


